Citation Nr: 0013254	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for athletes foot 
(fungal infection) of the feet.

2.  Whether an effective date earlier than August 29, 1995, 
is warranted for service connection for the veteran's 
bilateral knee disabilities, sebaceous cyst of the right 
axillary, status post chicken pox with scarring, and 
tinnitus.

3.  The propriety of the initial evaluation for degenerative 
changes to the right knee, currently evaluated as 10 percent 
disabling.

4.  The propriety of the initial evaluation for tendonitis of 
the left knee, currently evaluated as noncompensable.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran h	ad verified active service from November 1976 
to May 1994 with a prior period of active service of 
approximately three years.  This appeal arises from a 
September 1995 rating decision of the Washington, D.C., 
Regional Office (RO) which granted service connection for 
bilateral knee disabilities.  Degenerative changes of the 
right knee were evaluated as 10 percent disabling and his 
tendonitis in the left knee was found to be noncompensable.  
The veteran appealed these evaluations.  He also appealed the 
effective date of these awards which was determined to be 
August 29, 1995.  Finally, the RO denied service connection 
for athlete's foot (fungal infection) of the feet, a decision 
the veteran also appealed.  He was granted service connection 
for tinnitus effective from August 29, 1995, in a separate 
rating decision dated in January 1996 and has contested the 
effective date of this award.

In the rating decision of September 1995, the RO denied 
service connection for cold sores and fever blisters, ankle 
sprain/pain, right hand fifth finger strain, pes planus, 
arthritis of the left elbow, and calcium build-up in the 
lungs.  He initially appealed all of these issues.  However, 
in a VA Form 9 received in January 1997 and at his Board of 
Veterans' Appeals (Board) hearing in April 2000, the veteran 
indicated his wish that these issues be withdrawn from 
appellate consideration.

A hearing was held before the Board in April 2000.  The 
undersigned conducted this hearing and will make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a) (West 
Supp. 1999).




FINDINGS OF FACT

1.  All development required for equitable decisions 
regarding the issues of service connection for a fungal 
infection of both feet and an earlier effective date for the 
award of service connection has been conducted.

2.  The lay and medical evidence presents a plausible claim 
for service connection for a fungal infection of both feet.

3.  The medical evidence has established that the veteran 
incurred a fungal infection in his feet during his military 
service and currently has such a disorder.  The veteran's lay 
testimony establishes that he suffered with continual 
symptomatology of a fungal infection of both feet from the 
time it was incurred during his military service until the 
present.

4.  The veteran's U. S. Department of Defense (DD) Form 214 
indicates that his last day of active service was May 31, 
1994.

5.  The lay evidence establishes that the veteran initially 
filed a claim with the VA for service connection for 
bilateral knee disabilities, sebaceous cyst of the right 
axillary, status post chicken pox with scarring, and tinnitus 
on March 17, 1995.

6.  The medical evidence indicates that the veteran incurred 
bilateral knee disabilities, sebaceous cyst of the right 
axillary, status post chicken pox with scarring, and tinnitus 
during his active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a fungal infection 
of both feet is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's current tinea pedis and onychomycosis were 
incurred as a result of the his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The criteria for an earlier effective date to June 1, 
1994, for the award of service connection for bilateral knee 
disabilities, sebaceous cyst of the right axillary, status 
post chicken pox with scarring, and tinnitus have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given an enlistment examination in September 
1973.  He reported no medical history of either a skin 
disease or foot trouble.  On examination, both his feet and 
skin were found to be normal.  A medical history taken in 
January 1978 did note the veteran's claimed history of tinea 
pedis.  However, examination of his feet and skin at that 
time revealed that they were normal.  A similar medical 
history and examination findings were reported in June 1982.  
A comprehensive physical examination in September 1984 noted 
the veteran's feet and skin to be normal.

A review of the service medical records indicates that in 
October 1973, the veteran complained of foot trouble.  The 
impression was athlete's feet.  Subsequent to this, the 
veteran was treated for periodic complaints of rashes, 
folliculitis, and tinea cruris.  However, according to the 
outpatient records, none of these symptoms was ever 
associated with the veteran's feet.  The veteran was given a 
separation examination in March 1994.  He specifically denied 
any medical history of a skin disease, but failed to answer 
the question of whether he had any medical history of foot 
trouble.  The examining physician summarized the veteran's 
medical history to include bilateral knee pain and 
tendonitis.  On examination, his feet and skin were normal.  

Multiple claims for service connection, to include a fungal 
infection of both feet, were received on August 29, 1995.  In 
an attached statement, the veteran claimed that he had 
originally submitted his claims to his accredited 
representative on March 17, 1995.  He reported that his 
representative had assured him that this material had been 
submitted to the RO, however, after repeated calls to the RO, 
the veteran learned that there was no record of the 
submission of this material.  The veteran noted that he again 
contacted the representative and asked detailed questions 
about when and to whom his claim had been submitted.  When 
the representative was unable to provide adequate answers to 
these questions, he submitted the claim himself directly to 
the RO.  

Attached to the above statement was a letter from an 
accredited representative, whose office was then located at 
the Board.  He alleged that he had received a claim for 
service connection from the veteran and placed it in the out-
going mail system at the Board for delivery to the RO.  It 
was asserted that this claim had been sent to the RO on or 
about March 17, 1995.

By rating decision of September 1995, the RO granted service 
connection for bilateral knee disabilities, status-post 
chicken pox with residual scarring, and sebaceous cyst of the 
right axillary.  The effective date of the award for service 
connection for these disabilities was determined to be August 
29, 1995.  The RO also denied the veteran's claim for service 
connection for athlete's feet, that is, a fungal infection of 
both feet.  In a subsequent rating decision of January 1996, 
the RO granted service connection for tinnitus and determined 
the effective date of this award was also August 29, 1995.

The veteran was given a VA general medical examination in 
late September 1995.  He was noted to complain of a 
reoccurring rash on his neck, but no rash was found on 
examination.  Marked onychomycosis was found in the toenails 
of both feet.  The diagnoses included resolved skin rash and 
onychomycosis.  

A notice of disagreement (NOD) was received from the veteran 
in November 1995.  He contended that the effective date of 
his award of service connection should be in March 1995 when 
he initiated his claim with his representative.  The veteran 
alleged that he had reason to believe that this earlier claim 
had subsequently been found and the VA choose to ignore it 
when determining the effective date of service connection.

In a written statement of November 1995, the veteran 
contended that he had developed athlete's foot, or fungal 
infection, early in his military career.  He asserted that 
this disorder had continually bothered him since that time 
and he had self-treated it, instead of seeking medical care 
because of the demands of his work.  

A VA skin examination was afforded the veteran in January 
1998.  The veteran claimed that he had developed thick, 
crumbly, and discolored toenails in the past several years.  
On examination, the skin on his feet was keratotic, scaly, 
and peeling.  His toenails were hyperkeratotic, dystrophic, 
and discolored.  The impressions included chronic tinea pedis 
with onychomycosis.

A supplemental statement of the case (SSOC) was issued to the 
veteran in August 1999.  He was informed that his claim for 
service connection for athlete's foot was denied, as this 
claim was not well-grounded.  The veteran was also informed 
that he was not entitled to an earlier effective date for his 
award of service connection.

At his Board hearing in April 2000, the veteran provided 
testimony under oath regarding his claim for an earlier 
effective date that was similar to the information he had 
provided in his previous written statements.  In addition, he 
claimed that he had incurred a fungal infection in this 
toenails and on the skin of his feet during his military 
service.  He reported that ointments and powders had not 
cured or alleviated these problems.


II.  Service Connection for Athlete's Foot (Fungal Infection)

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 (1999) as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  If the 
chronicity provision is not applicable, a claim under 
38 C.F.R. § 3.303(b) may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

When after consideration of all evidence and material of 
record in a case before the VA there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


b.  Analysis

As noted above, the RO determined in August 1999 this claim 
was not well-grounded.  However, the undersigned finds that, 
in fact, this claim is well-grounded.  The service medical 
records note treatment of a fungal infection on the veteran's 
foot during his military service, he repeatedly reported a 
continuing medical history for this problem during active 
service, he had presented evidence of continuity of 
symptomatology and self-treatment, and there are post-service 
diagnoses for tinea pedis and onychomycosis.  Based on this 
evidence, the veteran's claim is well-grounded under 
38 C.F.R. § 3.303(b).  See Savage, supra.  The Board is also 
satisfied that all appropriate development regarding this 
issue has been completed.  See 38 U.S.C.A. § 5107(a) (West 
1991).

Turning to the merits of this claim, there is ample medical 
evidence from the service medical records and post-service VA 
examinations that the veteran suffers with tinea pedis and 
onychomycosis.  His testimony of continual symptomatology is 
reasonable and persuasive.  While periodic military 
examinations failed to note an abnormality with the veteran's 
feet, the outpatient records indicate that problems with a 
fungal infection continued to exist during the veteran's 
military.  Therefore, the service medical evidence is in 
equipoise and the benefit of the doubt must be given to the 
veteran under 38 U.S.C.A. § 5107(b).

Based on the above analysis, the undersigned finds that the 
evidence warrants a grant of service connection for bilateral 
tinea pedis and onychomycosis.


III.  Earlier Effective Date For the Award of Service 
Connection

a.  Applicable Criteria

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1999).  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  An award of direct service 
connection shall be made effective on the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999).


II.  Analysis

A review of the claims file indicates that the veteran 
submitted multiple claims for service connection in a VA Form 
21-526 (Veteran's Application for Compensation or Pension) 
date stamped by the RO on August 29, 1995.  The effective 
dates of all awards of service connection in the current case 
have been based on the receipt of this form.  The veteran's 
allegation that he first attempted to file his claims for 
service connection through an accredited representative in 
March 1995 have been corroborated with a letter from this 
representative.  It appears based on this letter and the 
veteran's testimony, that the veteran requested that the 
representative working at the Board's location forward his 
claims for service connection to the RO.  It was specifically 
mentioned that this claim had been completed on a VA Form 21-
526.  By the representative's own acknowledgment, this 
material was sent to the RO via an "out-going mail system" 
located at the Board.

Based on the circumstances and the totality of the evidence, 
the undersigned finds the veteran's and his former 
representative's assertions to be persuasive.  While there is 
no record of receipt in the claims file of the March 1995 
application, the veteran's quick and repeated follow-up on 
this issue strengthens the veracity of his allegations.  
Under the principles of 38 U.S.C.A. § 5107(b), the 
undersigned will view this evidence in the light most 
favorable to the veteran, and finds that he did submit 
multiple claims for service connection on March 17, 1995.

As it is determined that the veteran's initial claim for 
service connection was received within one year of his 
separation from military service, it must now be determined 
when the service-connected disabilities first arose.  In the 
current case, the service medical evidence indicates that his 
bilateral knee disabilities, sebaceous cyst of the right 
axillary, status post chicken pox with scarring, and tinnitus 
all had there onset during his active service.  Thus, the 
effective date for the award of service connection for these 
disabilities must be granted as of the first day after his 
separation from such service.  As he was separated from the 
military on May 31, 1994, the veteran is entitled to an 
effective date of June 1, 1994, for his service-connected 
disabilities.


ORDER

Entitlement to service connection for tinea pedis and 
onychomycosis is granted.

An effective date of June 1, 1994, for the award of service 
connection for bilateral knee disabilities, sebaceous cyst of 
the right axillary, status post chicken pox with scarring, 
and tinnitus is granted.


REMAND

The last VA orthopedic examination of record to evaluate the 
veteran's service-connected knee disabilities was conducted 
in January 1998.  Regarding the range of motion in the 
veteran's knees, the examiner noted the degree of motion and 
found that it was not limited by pain.  However, the veteran 
provided subsequent testimony at the Board hearing in April 
2000 that if he conducted strenuous activity, he would be 
"practically disabled" the following day.  A medical 
opinion on the limitation of motion in the knees during these 
flare-ups was not provided by the examiner in January 1998 or 
in any previous examination of record.  

According to the U. S. Court of Appeals for Veterans Claims 
(Court), the regulations at 38 C.F.R. §§ 4.40, 4.45, allow 
increased evaluation of a joint disability evidencing 
increased severity resulting from pain on motion, 
fatigability, repetitive use, and/or during flare-ups of 
symptomatology.  See DeLuca v. Brown, 8 Vet. App. 202 (1994).  
Thus, another examination is required to elicit a medical 
opinion on the additional limitation of motion in the knees 
during flare-ups of symptoms; to include a finding on whether 
these flare-ups leave the veteran incapacitated. 

In addition, the veteran reported at the April 2000 hearing 
that he had undergone examination of his service-connected 
disabilities at a VA outpatient clinic sometime in 1999.  The 
Board cannot adequately evaluate the current state of the 
veteran's bilateral knee disabilities without copies of these 
most recent examination reports.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  On remand, these reports must be 
incorporated into the veteran's claims file.

The veteran claimed in his NOD of November 1995 that his 
right knee had developed instability.  At his hearing on 
appeal in April 2000 the veteran alleged that he had one 
episode of instability in his knees four years before.  
According to the Court, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Estaban, the VA General 
Counsel (GC) held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability and 
those evaluating loss of range of motion due to degenerative 
changes.  See VAOPGCPREC 23-97(July 1, 1997; revised July 24, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  On remand, a medical 
opinion should determine whether the veteran's right knee 
experiences instability and, if so, what is the etiology of 
this instability.  Thereafter, the RO should determine if the 
provisions of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
applicable to the current case.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
ruled that in claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  The undersigned finds that in 
the current appeal the veteran's service-connected knee 
disorders are entitled to such consideration.

Finally, the veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.

Under the circumstances, the undersigned finds that 
additional development is required, and the case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his bilateral knee 
disabilities from January 1998 to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  Specifically, the RO should 
obtain legible copies of the veteran's 
treatment records from the VA outpatient 
clinic located in Alexandria, Virginia.  
Once obtained, all records must be 
associated with the claims folder.

2.  In the event the veteran has 
experienced interference with employment, 
including time lost from work, due to his 
bilateral knee disorders, he should 
furnish information from his employer to 
document same.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected bilateral knee 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
must be given a copy of this remand, in 
its entirety.  The examiner must express 
opinions for the record on each of the 
following:

>What is the range of motion in the 
veteran's knees?

>Does the veteran's knees exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to his service-
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

>Does pain on motion of the 
veteran's knees limit functional 
ability during flare-ups or when 
these joints are used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

>Is there objective evidence of 
instability in the right knee?  If 
so, is this instability 
etiologically related to an incident 
of the veteran's military service or 
his service-connected left knee 
tenonitis or right knee degenerative 
changes?

>To what degree do the veteran's 
service-connected bilateral knee 
disabilities have an effect on the 
veteran's social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified and a description 
indicating how the veteran is 
impaired should be provided.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
for increased evaluations of his service-
connected knee disabilities may now be 
granted.  In this regard, the RO should 
determine if the veteran is entitled to 
"staged" ratings since the date of the 
award of service connection for his knee 
disabilities.  The RO should also 
determine if the provisions of VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 are applicable 
to the evaluation of these disabilities.  
The RO should also evaluate these 
disabilities under the criteria found at 
38 C.F.R. §§ 4.40, 4.45 as defined by the 
Court in DeLuca.

6.  If the determination on the issues of 
increased evaluations for bilateral knee 
disabilities remains adverse to the 
veteran, he and his representative should 
be furnished with a SSOC (that includes 
citation to all pertinent legal authority 
and a full discussion of the reasons and 
bases for each determination) and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further adjudication.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



